HECO Exhibit 10.4(f)

 

FIFTH AMENDMENT TO THE PURCHASE POWER CONTRACT FOR UNSCHEDULED ENERGY MADE
AVAILABLE FROM A QUALIFYING FACILITY DATED MARCH 24, 1986 AS AMENDED

 

 

This FIFTH AMENDMENT TO THE PURCHASE POWER CONTRACT FOR UNSCHEDULED ENERGY MADE
AVAILABLE FROM A QUALIFYING FACILITY DATED MARCH 24, 1986 AS AMENDED (“Fifth
Amendment”) is made as of this 7th day of February, 2011 (“Execution Date”), by
and between HAWAII ELECTRIC LIGHT COMPANY, INC. (“HELCO” or the “Company”), a
Hawaii corporation with principal offices in Hilo, County of Hawaii, State of
Hawaii, and PUNA GEOTHERMAL VENTURE (“PGV” or the “Seller”), a Hawaii general
partnership, doing business in Honuaula, Puna, County of Hawaii, State of Hawaii
(PGV and HELCO are collectively referred to as the “Parties” or individually as
a “Party”).

 

W I T N E S S E T H :

 

WHEREAS, the Company is an operating electric public utility subject to the
Hawaii Public Utilities Law (Hawaii Revised Statutes, Chapter 269) and the
rules and regulations of the Hawaii Public Utilities Commission (the “PUC” or
“Commission”);

 

WHEREAS, HELCO and Thermal Power Company, a California corporation (“TPC”),
entered into (i) the Purchase Power Contract for Unscheduled Energy Made
Available from a Qualifying Facility on March 24, 1986 (“Unscheduled Energy
Contract”), approved by the Commission by Decision and Order No. 8692, filed on
March 25, 1986, in Docket No. 5525; (ii) a side letter agreement, dated
March 21, 1986, regarding the Unscheduled Energy Contract; (iii) an agreement,
dated June 27, 1986, regarding Phase I work on interconnection facilities; and
(iv) a letter agreement, dated January 9, 1987, regarding installation of line
extension to Kapoho drillsite (collectively, the “TPC Agreements”);

 

WHEREAS, By Assignment, Conveyance and Bill of Sale, dated July 1, 1988, TPC
assigned all of its right, title and interest in and to the TPC Agreements to
AMOR VIII, a Delaware corporation;

 

WHEREAS, on July 28, 1989, HELCO, PGV, and AMOR VIII as assignor, entered into
the Firm Capacity Amendment to Purchase Power Contract Dated March 24, 1986
(“Firm Capacity Amendment”), which amended the Unscheduled Energy Contract, and
was approved by the PUC by Decision and Order No. 10519, filed on February 14,
1990, in Docket No. 6498.  In addition, the Firm Capacity Amendment assigned
AMOR VIII interest in the Unscheduled Energy Contract to PGV;

 

WHEREAS, HELCO and PGV entered into the Amendment to Purchase Power Contract, As
Amended (“Second Amendment”), which amended the Unscheduled Energy Contract and
Firm Capacity Amendment;

 

--------------------------------------------------------------------------------


 

WHEREAS, a number of issues arose between the Company and the Seller which they
settled in a Settlement Agreement dated March 7, 1995 (“Settlement Agreement”);

 

WHEREAS, as part of the Settlement Agreement, the Company and the Seller entered
into the Third Amendment to the Purchase Power Contract dated March 24, 1986, As
Amended by The Firm Capacity Amendment dated July 28, 1989 (“Third Amendment”),
on March 7, 1995, which was initially approved by the Commission in Interim
Decision and Order No. 13876, filed on May 5, 1995, in Docket No. 95-0074 and
finally approved by the Commission in Decision and Order No. 15036 filed on
September 27, 1996;

 

WHEREAS, on February 12, 1996, the Company and the Seller entered into the
Performance Agreement and Fourth Amendment to the Purchase Power Contract dated
March 24, 1986, As Amended (“Performance Agreement”) under which PGV would sell
to HELCO an additional five (5) megawatts (“MW”) of firm capacity (in addition
to the twenty-five (25) MW it already provided for a total of thirty (30) MW of
firm capacity).  The Performance Agreement was approved by the Commission by
Decision and Order No. 14840, filed on August 2, 1996, in Docket No. 96-0042;

 

WHEREAS, HELCO and PGV have entered into a number of letters of understanding
(“Letter Agreements”) clarifying some of the terms of the agreements previously
entered into such as the adjustments to the Gross Domestic Product Implicit
Price Deflator base value, and satisfaction of certain obligations under various
agreements;

 

WHEREAS, HELCO and PGV entered into a Confirmation of Purchase Power Contract
and Agreement (“Confirmation Agreement”) with SE Puna, L.L.C., and Union Bank of
California, N.A. dated April 7, 2005, which, among other items, documented
several ongoing agreements between the Parties with regard to a voluntary
derating, the provision to HELCO of certain information on an annual basis, and
priority and curtailment protocols during off-peak periods;

 

WHEREAS, pursuant to the Unscheduled Energy Contract as amended by the Firm
Capacity Amendment, Second Amendment, Third Amendment, Performance Agreement,
Letter Agreements and Confirmation Agreement (collectively referred to as the
“Current PPA”), the Seller has a contract to provide through its existing
geothermal electric generating plant facility (“Existing Facility”) firm
capacity of thirty (30) MW on-peak and twenty-two (22) MW off-peak, and an
additional five (5) MW off-peak on an as-available basis to the Company;

 

WHEREAS, the Seller desires to augment the energy produced by the Existing
Facility by developing, constructing, owning and operating additional electrical
generating equipment (“Expansion Facility”) that is separate from the Existing
Facility which will provide to the Company an additional eight (8) MW of energy
above the 30 MW presently provided under the Current PPA, and the Company
desires to obtain such additional eight (8) MW of energy;

 

Page 2 of 11

--------------------------------------------------------------------------------


 

WHEREAS, the Seller further desires to be able to use the Expansion Facility to
partially supplement, from time to time, some of the Seller’s obligations under
the Current PPA and to meet certain other operational requirements to the
Company;

 

WHEREAS, the Company is amenable to such use of the Expansion Facility provided
that, among other items, (1) the rate paid for such energy from the Expansion
Facility is delinked from the price of petroleum, and (2) the Company is
provided remote dispatch control on the Existing Facility in the range of
twenty-two (22) to thirty (30) MW;

 

WHEREAS, the Seller and the Company desire to enter into an arrangement under
which (1) the Seller will provide an additional eight (8) MW of dispatchable
firm capacity to the Company (for a total aggregated amount of thirty-eight (38)
MW from the Existing Facility and Expansion Facility), (2) the Parties shall
revise certain pricing provisions and other terms of the Current PPA, and
(3) the Seller will meet certain operational requirements and dispatch rights to
the Company (collectively the “PPA Transactions”);

 

WHEREAS, the PPA Transactions will be implemented through (1) this Fifth
Amendment, and (2) a new purchase power agreement for the additional eight
(8) MW of firm capacity (“New PPA”) that will be a separate agreement to be
entered into by the Parties immediately after this Fifth Amendment;

 

WHEREAS, the Company’s willingness to enter into this Fifth Amendment and to
purchase electricity at the rate set forth in this Fifth Amendment is based upon
the expectation that the Company will recover capacity and energy payments made
to the Seller through electric rates paid by its customers and adjusted to
reflect changing purchased energy costs by means of a periodic rate adjustment
mechanism such as the Energy Cost Adjustment Clause authorized by the
Commission;

 

WHEREAS, the Company’s willingness to enter into this Fifth Amendment is based
on the Seller’s assurances that the Seller can and will perform all of its
obligations hereunder in a manner that will ensure no degradation in the quality
of service provided to the Company’s customers because of the Seller’s
construction, ownership, operation, and maintenance of the Existing Facility and
the Expansion Facility or in any other manner;

 

WHEREAS, the Existing Facility and the Expansion Facility will continue to be
throughout the term of this Fifth Amendment a qualifying, small power production
facility under Subchapter 2 of the PUC’s Standards for Small Power Production
and Cogeneration in the State of Hawaii, Chapter 74 of Title 6 of the
Administrative Rules of the State of Hawaii, and/or a “non-fossil fuel producer”
within the meaning of Section 269-27.2, Hawaii Revised Statutes; and

 

WHEREAS, the Seller is not, and will continue not to be throughout the term of
this Fifth Amendment, an “Affiliated Interest” within the meaning of
Section 269-19.5, Hawaii Revised Statutes.

 

NOW, THEREFORE, in consideration of these premises and of the mutual promises
contained herein, the Parties agree as follows:

 

Page 3 of 11

--------------------------------------------------------------------------------


 

I. APPROVALS REQUIRED PRIOR TO EFFECTIVE DATE

 

A.        The Parties acknowledge and agree that this Fifth Amendment is subject
to approval by the PUC and the Parties’ respective obligations hereunder are
conditioned upon receipt of such approval, except as specifically provided
otherwise herein. Upon execution of this Fifth Amendment, the Parties will use
their best efforts, including without limitation, participation in any PUC
proceeding at the request of the other Party, to obtain a final non-appealable
appropriate decision and order satisfactory to the Company in its sole and
absolute discretion (“PUC Approval Order”) that:

 

1.         approves this Fifth Amendment;

 

2.         finds that the purchased power costs (which costs include without
limitation the capacity charge payments and energy charge payments) to be
incurred by the Company as a result of this Fifth Amendment are reasonable;

 

3.         finds that the Company’s purchased power arrangements under this
Fifth Amendment, pursuant to which the Company will purchase energy and Firm
Capacity from the Seller, are prudent and in the public interest;

 

4.         approves, effective as of or prior to the date of the order, the
inclusion of the purchased power costs (and applicable revenue taxes) and
increases and decreases in the purchased power costs (and applicable revenue
taxes) to be incurred by the Company pursuant to this Fifth Amendment in the
Company’s Energy Cost Adjustment Clause and Firm Capacity Surcharge, and/or
Purchased Power Adjustment Clause (if applicable), during the Term of the Fifth
Amendment; and

 

5.         approves of the Company including the purchased power costs (and
applicable revenue taxes) incurred by the Company pursuant to this Fifth
Amendment, including capacity charge payments and energy charge payments, in the
Company’s revenue requirements for ratemaking purposes and for the purposes of
determining the reasonableness of the Company’s rates during the Term of this
Fifth Amendment.

 

B.         The Company shall be responsible for submitting the application for
PUC approval.  The Seller shall reimburse the Company for its documented,
reasonable out-of-pocket legal, consulting and administrative costs incurred by
the Company in the course of securing PUC approval of this Fifth Amendment. 
These costs shall be paid thirty (30) days after the PUC Approval Date, to the
extent then accrued, with any additional costs to be paid on or before the
Commercial Operation Date as defined in and provided for in the New PPA, and for
all of the Company’s costs associated thereto.  The Seller shall cooperate with
the Company in any reasonable manner as requested by the Company to assist the
Company in the application for PUC approval and the Seller shall be responsible
for its costs in providing such cooperation and assistance.

 

C.        Notwithstanding anything in this Fifth Amendment to the contrary, in
the event that the PUC denies the Company’s application to include all payments
to the Seller hereunder

 

Page 4 of 11

--------------------------------------------------------------------------------


 

in the Company’s Energy Cost Adjustment Clause pursuant to Rule 6-60-6,
Standards For Electric and Gas Utility Service, Title 6, Chapter 60, of the
Hawaii Administrative Rules, and the Company’s firm capacity surcharge pursuant
to Section 269-27.2(d), Hawaii Revised Statutes, or in the Company’s base rates
pursuant to Section 269-16(b), Hawaii Revised Statutes, then this Fifth
Amendment, at the Company’s option and in the Company’s sole and absolute
discretion, shall be null and void and of no further force and effect. The
Company shall have thirty (30) days from the date that the PUC decision and
order denying the Company’s application becomes final and non-appealable, to
terminate this Fifth Amendment pursuant to this Section I.

 

D.        The term “Final Non-appealable Order from the PUC” means a PUC
Approval Order (a) that is considered to be final by the Company, in its sole
discretion, because the Company is satisfied that no party to the subject Public
Utilities Commission proceeding intends to seek a change in such PUC Approval
Order through motion or appeal, or (b) that is not subject to appeal to any
Circuit Court of the State of Hawaii, Intermediate Court of Appeals of the State
of Hawaii, or the Supreme Court of the State of Hawaii, because the period
permitted for such an appeal (the “Appeal Period”) has passed without the filing
of notice of such an appeal, or (c) that was affirmed on appeal to any Circuit
Court of the State of Hawaii, Intermediate Court of Appeals of the State of
Hawaii, or the Supreme Court of the State of Hawaii, or was affirmed upon
further appeal or appellate process, and that is not subject to further appeal,
because the jurisdictional time permitted for such an appeal and/or further
appellate process such as a motion for reconsideration or an application for
writ of certiorari has passed without the filing of notice of such an appeal or
the filing for further appellate process.

 

E.         Notwithstanding any other provisions of this Fifth Amendment to the
contrary, the Company’s obligations under this Fifth Amendment to purchase power
and pay for such power delivered by the Seller, and any and all obligations of
the Company which are ancillary to that purchase and that payment, are all
contingent upon obtaining the Final Non-appealable Order from the PUC.

 

F.         Promptly after the issuance of a PUC Approval Order, the Company
shall provide the Seller with a copy of such PUC Approval Order together with a
written statement as to whether the conditions set forth in (i) Section I.A.,
above, and (ii) Section I.D(a) of the definition of Final Non-appealable Order
from the PUC, have been satisfied.

 

G.        As used in this Fifth Amendment, the term “PUC Approval Date” shall be
defined as the date of issuance of the PUC Approval Order if the Company
provides the written statement referred to in Section I.F to the effect that the
condition referred to in clause (a) of the definition of Final Non-appealable
Order from the PUC has been satisfied or in the absence of such a written
statement:

 

1.         If a PUC Approval Order is issued and is not made subject to a motion
for reconsideration filed with the PUC or an appeal, the PUC Approval Date shall
be the date one Day after the expiration of the Appeal Period permitted for
filing of an appeal following the issuance of the PUC Approval Order.

 

Page 5 of 11

--------------------------------------------------------------------------------


 

2.         If the PUC Approval Order became subject to a motion for
reconsideration, and the motion for reconsideration is denied or the PUC
Approval Order is affirmed after reconsideration, and such order is not made
subject to an appeal, the PUC Approval Date shall be deemed to be the date one
Day after the expiration of the Appeal Period permitted for filing of an appeal
following the order denying reconsideration of or affirming the PUC Approval
Order.

 

3.         If the PUC Approval Order, or an order denying reconsideration of the
PUC Approval Order or affirming approval of the PUC Approval Order after
reconsideration, becomes subject to an appeal, then the PUC Approval Date shall
be the date upon which the PUC Approval Order becomes a non-appealable order
within the meaning of the definition of a Final Non-appealable Order from the
PUC.

 

H.        As used in this Fifth Amendment, the following terms shall have the
meaning as set forth below:

 

1.         Energy Cost Adjustment Clause - The Company’s cost recovery mechanism
for fuel and purchased energy costs approved by the PUC in conformance with the
Hawaii Administrative Rules §6-60-6 whereby the base electric energy rates
charged to retail customers are adjusted to account for fluctuations in the
costs of fuel and purchased energy, or such successor provision that may be
established from time to time.

 

2.         Firm Capacity Surcharge – The cost recovery mechanism established by
Hawaii Revised Statutes §269-27.2, that allows the Company to recover certain
purchased power costs for nonfossil fuel generated electricity.

 

3.         Purchased Power Adjustment Clause – The Purchased Power Adjustment
Clause proposed by the Company in Docket No. 2009-0164, provided that said
clause has been approved by the PUC as proposed by the Company or as modified
and provided that the Company is allowed to recover the additional purchased
power costs (including the costs incurred as a result of the capacity charge and
energy charge) incurred by the Company pursuant to this Fifth Amendment through
said clause as approved by the PUC.

 

 

II. EFFECTIVE DATE/CONDITIONS PRECEDENT

 

A.       Effective Date.  The obligations of the Parties under Sections I and
IV.D of this Fifth Amendment shall become effective on the Execution Date.  The
remaining provisions of this Fifth Amendment (excluding Sections I and IV.D)
shall not become effective until the PUC Approval Date (the “Effective Date”);
provided, however, that if the PUC Approval Order is not obtained, then this
Fifth Amendment shall be deemed to be null and void and of no further force and
effect, effective as of the earliest of (i) the date that the Company declares
this Fifth Amendment to be null and void pursuant to Section I.C, or (ii) the
date that the New PPA is terminated pursuant to Section 2.2 of the New PPA, or
(iii) the date of termination of this Fifth Amendment that is mutually agreed
upon by the Parties.

 

B.       Conditions Precedent.  In addition to Section II.A., except for the
obligations of the Parties under Section I and IV.D of this Fifth Amendment, in
no event shall the Parties be obligated under this Fifth Amendment until the
fulfillment of the following conditions:

 

Page 6 of 11

--------------------------------------------------------------------------------


 

1.          The Company obtains a Final Non-appealable Order from the PUC with
respect to this Fifth Amendment;

 

2.          The Company obtains a Final Non-appealable Order from the PUC with
respect to the New PPA;

 

3.          The occurrence of the Commercial Operation Date as defined in and
provided for in the New PPA;  and

 

4.          Each Party shall have delivered or cause to be delivered to the
other Party, such documents which may be reasonably required pursuant to this
Fifth Amendment.

 

 

III. AMENDMENT OF THE CURRENT PPA

 

A.        Upon the fulfillment of the conditions precedent set forth in
Section II above, the Current PPA shall be amended as follows:

 

1.         “Appendix D, POWER PURCHASES BY COMPANY (For 30 MW)” of the Current
PPA is deleted in its entirety and replaced by a new appendix entitled “Appendix
D, POWER PURCHASES BY THE COMPANY (For Thirty (30) Megawatts)” which is attached
hereto as Exhibit A, and incorporated herein by reference.

 

2.         “Appendix F, Definitions” of the Current PPA is deleted in its
entirety and replaced by a new appendix entitled “Appendix F, Definitions”,
which is attached hereto as Exhibit B and incorporated herein by reference.

 

B.        Upon the fulfillment of the conditions precedent set forth in
Section II.B. above and the amendment of the Current PPA as specified in
Section III.A. above, the energy generated by the Expansion Facility may be
applied to Seller’s obligations under the Current PPA to the extent allowed by
the Current PPA as amended by this Fifth Amendment and the New PPA.  The ability
of PGV to have the energy generated by the Expansion Facility apply to Seller’s
obligations under the Current PPA (as amended by this Fifth Amendment) shall
(1) not apply during any period in which the Seller is in breach or default
under the New PPA, and (2) terminate upon the expiration or sooner termination
of the term of the New PPA.

 

 

IV.  MISCELLANEOUS

 

A.        Modification or Amendment/Recovery of Payments.  No modification,
amendment or waiver of all or any part of this Fifth Amendment shall be valid
unless it is reduced to writing and signed by both Parties.  The Parties to this
Fifth Amendment believe, and have entered this Fifth Amendment relying on the
belief that, under and pursuant to PURPA and 18 C.F.R., Part 292, including,
without limitation, 18 C.F.R. 292.304(b)(5) and (d)(2), after the PUC Order has
become final and non-appealable:  (i) no adjustment in the payments to be paid
to the Seller under the provisions of this Fifth Amendment is either appropriate
or lawful; and (ii) that, also in light of the foregoing, it is neither
appropriate nor lawful for the PUC or any

 

Page 7 of 11

--------------------------------------------------------------------------------


 

successor entity to deny the Company the recovery of any or all amounts paid to
the Seller pursuant to the terms of this Fifth Amendment.  Both Parties will
extend commercially reasonable efforts to resist and appeal any PUC actions,
decisions, or orders denying or having the effect of denying or otherwise
preventing the Company from recovering any or all amounts paid to the Seller
pursuant to the terms of the Fifth Amendment; provided that the Company shall
reimburse the Seller for any and all reasonable out-of-pocket expenses incurred
in assisting the Company in accordance with this Section IV.A.

 

B.        Metering.  The Metering Point of the Existing Facility is to be on the
high side of the step up transformers at the Point of Interconnection.

 

C.        Authority. All action on the part of the Parties to authorize the
execution, delivery and performance of this Fifth Amendment and the consummation
of the transactions contemplated herein, shall have been duly and validly taken
by each Party and this Fifth Amendment constitutes a valid and binding
obligation of each Party.

 

D.        Confidential and Proprietary Information.  If and to the extent any
information or documents furnished by one Party to the other under this Fifth
Amendment are confidential or proprietary to the furnishing Party, the receiving
Party shall treat the same as such and shall take reasonable steps to protect
against the unauthorized use or disclosure of the same; provided, however, that
such information and documents are conspicuously marked or otherwise clearly
identified as confidential or proprietary when furnished; and provided further
that this sentence shall not apply to (i) any information or documents which are
in the public domain, known to the receiving Party prior to receipt from the
other Party, or acquired from a third Party without a requirement for protection
or (ii) any use or disclosure required by any law, rule, regulation, order or
other requirement of any governmental authority having jurisdiction.  All other
information and documents furnished under this Fifth Amendment shall be
furnished on a non-confidential basis.

 

E.         Electric Service Supplied By the Company. This Fifth Amendment and
the Current PPA do not provide for any electric services by the Company to the
Seller.  If the Seller requires any electric services from the Company, the
Seller shall receive such service in accordance with the Company’s tariff.

 

F.         Cross Default With New PPA.  A breach of or default under this Fifth
Amendment shall constitute a breach of or default under the New PPA.

 

G.        Notices.  Except as otherwise specified in this Fifth Amendment, any
notice, demand or request required or authorized by this Fifth Amendment to be
given in writing to a Party shall be either personally delivered or mailed by
registered or certified mail (return receipt requested) postage prepaid to such
Party at the following address:

 

If to Seller:

 

PUNA GEOTHERMAL VENTURE

 

 

14-3860 Kapoho Pahoa Road

 

 

Pahoa, Hawaii 96778

 

 

ATTN: General Manager

 

 

FAX No.: (808) 965-7254

 

Page 8 of 11

--------------------------------------------------------------------------------


 

 

 

or

 

 

 

 

 

PUNA GEOTHERMAL VENTURE

 

 

P. O. Box 30

 

 

Pahoa, Hawaii 96778

 

 

ATTN: General Manager

 

 

 

 

 

 

If to the Company:

 

HAWAII ELECTRIC LIGHT COMPANY, INC.

 

 

1200 Kilauea Avenue

 

 

Hilo, Hawaii 96720-4295

 

 

ATTN: President

 

 

FAX No.: (808) 969-0100

 

The designation of such person and/or address may be changed at any time by
either Party upon written notice given pursuant to the requirements of this
Section IV.G.  A notice served by mail shall be effective upon receipt.

 

H.        Computation of Time.  In computing any period of time prescribed or
allowed under this Fifth Amendment, the day of the act, event or default from
which the designated period of time begins to run shall not be included.  If the
last day of the period so computed is a Saturday, a Sunday, or a legal holiday
in Hawaii, then the period shall run until the end of the next day which is not
a Saturday, a Sunday, or a legal holiday in Hawaii.  When the period of time
prescribed or allowed is less than seven (7) days, intermediate Saturdays,
Sundays, and legal holidays shall be excluded in the computation.

 

I.          Continuing Effect.  To the extent not amended by this Fifth
Amendment, the Current PPA shall remain in full force and effect.

 

J.         Defined Terms. Capitalized terms not otherwise defined in this Fifth
Amendment shall have the meaning ascribed to them in the Current PPA.

 

K.        Entire Agreement.  This Fifth Amendment, including all attachments,
and the Current PPA constitute the entire understanding between the Parties with
respect to the subject matter herein, supersedes any and all previous
understandings between the Parties, and bind and inure to the benefit of the
Parties, their successors and assigns.  The Parties have entered into this Fifth
Amendment in reliance upon the representations and mutual undertakings contained
herein and not in reliance upon any oral or written representation or
information provided to one Party by any representative of the other Party.

 

L.         Further Assurances.  If either Party determines in its reasonable
discretion that any further instruments, assurances or other things are
necessary or desirable to carry out the terms of this Fifth Amendment, the other
Party will execute and deliver all such instruments and assurances and do all
things reasonably necessary or desirable to carry out the terms of this Fifth
Amendment.

 

Page 9 of 11

--------------------------------------------------------------------------------


 

M.       Severability.  After the requirements of Section II have been
satisfied, if any term or provision of this Fifth Amendment or the application
thereof to any person, entity or circumstance shall to any extent be invalid or
unenforceable, the remainder of this Fifth Amendment, or the application of such
term or provision to persons, entities or circumstances other than those as to
which it is invalid or unenforceable, shall not be affected thereby, and each
term and provision of this Fifth Amendment shall be valid and enforceable to the
fullest extent permitted by law.

 

N.        No Waiver.  The failure of either Party to enforce at any time any of
the provisions of this Fifth Amendment, or to require at any time performance by
the other Party of any of the provisions hereof, shall in no way be construed to
be a waiver of such provisions, nor in any way to affect the validity of this
Fifth Amendment or any part hereof or the right of such Party thereafter to
enforce every such provision.

 

O.        No Party Deemed Drafter.  No Party shall be deemed the drafter of this
Fifth Amendment. If this Fifth Amendment is ever construed by a court of law,
such court shall not construe this Fifth Amendment or any provision hereof
against any Party as the drafter.

 

P.         Headings.  The paragraph headings of the various sections have been
inserted in this Fifth Amendment as a matter of convenience for reference only
and shall not modify, define or limit any of the terms or provisions hereof and
shall not be used in the interpretation of any term or provision of this Fifth
Amendment.

 

Q.        Governing Law and Interpretation.  Interpretation and performance of
this Fifth Amendment shall be governed by, and construed and enforced in
accordance with the laws of the State of Hawaii, without regard to choice of law
provisions that would require the application and/or reference to the laws of
any other jurisdiction.

 

R.        Counterparts.  This Fifth Amendment may be executed in several
counterparts and all so executed counterparts shall constitute one agreement,
binding on both Parties, notwithstanding that both Parties may not be
signatories to the original or the same counterpart. Counterparts may be
exchanged by facsimile or other electronic means, such as PDF, which facsimile 
and/or PDF (or electronic means) signatures shall be effective for all purposes
and treated in the same manner as physical signatures.  The Party using
facsimile and/or PDF (or electronic means) signatures agrees (but not as a
condition to the validity of this Fifth Amendment) that it will promptly forward
physically signed copies of this Fifth Amendment to the other Party.

 

Page 10 of 11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Seller have caused this Fifth Amendment
to be executed by their respective duly authorized officers as of the date first
above written.

 

 

Company:

Hawaii Electric Light Company, Inc.

 

 

 

 

 

By:

/s/ Jay Ignacio

 

 

Jay Ignacio

 

 

President

 

 

 

 

 

 

 

By:

/s/ Tayne S. Y. Sekimura

 

 

Tayne S. Y. Sekimura

 

 

Financial Vice President

 

 

 

 

Seller:

Puna Geothermal Venture

 

 

 

By

ORNI 8 LLC and OrPuna,LLC, as general partners of Puna Geothermal Venture

 

 

 

 

 

By

Ormat Nevada Inc., as sole member of each of ORNI 8 LLC and OrPuna, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Connie Stechman

 

 

 

 

Connie Stechman

 

 

 

 

Assistant Secretary

 

Page 11 of 11

--------------------------------------------------------------------------------


 

 

 

Exhibit A to the

Fifth Amendment

 

 

 

 

 

Appendix D

 

 

(Revised February 2011)

 

 

APPENDIX D

 

POWER PURCHASES BY THE COMPANY
(For thirty (30) Megawatts)

 

A.                                 ENERGY PURCHASES BY THE COMPANY

 

1.                                    Subject to the other provisions of this
Contract, including but not limited to Sections 6 and 7 of this Contract:

 

a.                                      The Company shall accept and pay for the
first twenty-five (25) MW of on-peak Energy and the first twenty-two (22) MW of
off-peak Energy generated by the Seller’s Facility and delivered by the Seller
to the Company at the higher of: (a) the respective on-peak and off-peak energy
rates set forth in Section A.3.a. of this APPENDIX D, or
(b) $0.0656/kilowatthour (“kwh”) on-peak or $0.0543/kwh off-peak; provided,
however, that the rate of delivery of such Energy under this Section A.l.a shall
not exceed twenty-five (25) MW on-peak and twenty-two (22) MW off-peak at any
given time.  The energy paid for under this section shall be generated only from
the Existing Facility.

 

b.                                     The Company shall accept and pay for an
additional five (5) MW of on-peak Energy (above the twenty-five (25) MW
delivered pursuant to Section A.1.a above) generated by the Existing Facility
and/or the Expansion Facility and delivered by the Seller to the Company at 11.8
cents a kilowatthour ($0.118/kWh) subject to the escalation provision in
Section A.1.e below; provided, however, that the rate of delivery of such Energy
under this Section A.1.b shall not exceed five (5) MW at any given time.

 

c.                                      At the Company’s sole discretion,
(i) the Company may accept and pay for up to an additional five (5) MW of
off-peak Energy (above the twenty-two (22) MW delivered pursuant to
Section A.1.a above) generated by the Existing Facility and/or the Expansion
Facility and delivered by the Seller to the Company at 11.8 cents a kilowatthour
($0.118/kWh) subject to the escalation provision in Section A.1.e below;
provided, however, that the rate of delivery of such Energy under this
Section A.1.c(i) shall not exceed five (5) MW at any given time, and (ii) the
Company may accept and pay for up to an additional three (3) MW of off-peak
Energy above the twenty-seven (27) MW up to and including thirty (30) MW of
off-peak Energy generated by the Existing Facility and/or the

 

Page 1 of 9

--------------------------------------------------------------------------------


 

 

 

Exhibit A to the

Fifth Amendment

 

 

 

 

 

Appendix D

 

 

(Revised February 2011)

 

 

Expansion Facility and delivered by the Seller to the Company at six cents a
kilowatthour ($0.06/kWh) subject to the escalation provision in Section A.1.e
below; provided, however, that the rate of delivery of such Energy under this
Section A.1.c(ii) shall not exceed three (3) MW at any given time.

 

d.                                     The Company agrees that it will not enter
into any new contracts with independent power producers or amend any existing
contracts with independent power producers that would obligate the Company to
take any more off-peak As-Available Energy than the Company is presently
obligated to take under an existing agreement without first agreeing to take an
additional five (5) MW of off-peak Energy from the Seller pursuant to
Section A.a.c. above. This provision shall not apply to the purchase, either in
a new or existing contract with an independent power producer, of any additional
amount of off-peak energy required in such contract because of the reasonable
minimum operating requirements of an independent power producer.  The Company
and the Seller agree that Section A.1.d. means that the Company shall take from
the Seller up to an additional five (5) MW of off-peak As-Available Energy (from
twenty-two (22) MW to twenty-seven (27) MW) prior to taking any additional
As-Available Energy (beyond any As-Available Energy with a curtailment
chronological seniority date prior to August 2, 1996, the effective date of the
Fourth Amendment) from any as-available independent power producer whose
As-Available Purchase Power Agreement has a Non-appealable PUC Approval Order
Date later than August 2, 1996 (“Subsequent As-Available Producer”), it being
mutually understood that the Company’s obligation to take up to an additional
five (5) MW of off-peak As-Available Energy from the Seller arises only upon the
facility of a Subsequent As-Available Producer being deemed by the Company to
have successfully completed all required acceptance tests and having commenced
export of As-Available Energy to the Company electrical system. In the event of
a need to curtail As-Available Energy during the off-peak period, the Company
shall curtail Subsequent As-Available Producers (except as to any As-Available
Energy with a curtailment chronological seniority date prior to August 2, 1996)
prior to curtailing the additional five (5) MW of off-peak As-Available Energy
from the Seller (provided that such curtailment order does not have an adverse
affect on the Company’s System) unless there are other conditions in any
agreements between the Company and the independent power producers that would
allow the Company to curtail the Seller

 

Page 2 of 9

--------------------------------------------------------------------------------


 

 

 

Exhibit A to the

Fifth Amendment

 

 

 

 

 

Appendix D

 

 

(Revised February 2011)

 

 

sooner. This provision shall not apply to the purchase, either in a new or
existing contract with an independent power producer, of any additional amount
of off-peak energy required in such contract because of the reasonable minimum
operating requirements of an independent power producer.

 

e.                                      The 11.8 cents a kilowatthour
($0.118/kWh) in Section A.1.b and in Section A.1.c(i) and the six cents a
kilowatthour ($0.06/kWh) in Section A.1.c(ii) shall be escalated at a rate of
one and one-half percent (1.5%) a year and the payment rates shall be rounded to
four decimal places (e.g. $0.0000).  Escalation will begin starting on January 1
of the second full calendar year after the Commercial Operation Date as defined
in the New PPA of the Expansion Facility; provided, however, that the escalation
rate for the second full calendar year shall be determined by the following
formula:

 

Escalation Rate = 0.015 * [CD/365]

 

Where “CD” is the number of calendar Days from the Commercial Operation Date as
defined in the New PPA of the Expansion Facility through the end of the first
complete calendar year.  For example, if the Commercial Operation Date is
September 1, 2010, then “CD” will equal the number of days from September 1,
2010 through December 31, 2011.

 

For Contract Years three (3) through the end of this Contract, the escalation
rate shall be 1.5% a year.

 

2.                                    Energy furnished by the Seller to the
Company shall be metered by a time-of-day meter that measures Energy delivery on
at least one (1) hour intervals. The Company shall not pay for any Energy that
may be delivered by the Seller prior to installation and operation of the
Company’s meters. The on-peak hours shall be those between 7:00 a.m. and
9:00 p.m. daily, and the off-peak hours shall be those between 9:00 p.m. on one
day and 7:00 a.m. on the following day.

 

3.                                    Energy Rates

 

a.                                     The on-peak energy rate for the first
twenty-five (25) MW of on-peak Energy and the off-peak energy rate for the first
twenty-two (22) MW of off-peak Energy delivered pursuant to Section A.1.a. above
shall be one hundred percent (100%) of the

 

Page 3 of 9

--------------------------------------------------------------------------------


 

 

 

Exhibit A to the

Fifth Amendment

 

 

 

 

 

Appendix D

 

 

(Revised February 2011)

 

 

Company’s respective on-peak and off-peak Avoided Energy Costs (including
avoided costs of fuel and operation and maintenance) in cents per kilowatthour,
calculated in accordance with the provisions of the PUC’s Standards, on file
with the PUC and in effect for the month in which such Energy is delivered.

 

b.                                    The on-peak energy rate for the next five
(5) MW of on-peak Energy (above twenty-five (25) MW) delivered pursuant to
Section A.l.b. above shall be as set forth in Section A.l.b. above.

 

c.                                     The off-peak energy rate for the next
five (5) MW of off-peak Energy (above twenty-two (22) MW)and the next three
(3) MW off-peak Energy (above twenty-seven (27) MW) delivered pursuant to
Section A.l.c. above shall be as set forth in Section A.l.c. above.

 

4.                                    This section intentionally left blank.

 

5.                                    During each payment period the Seller
shall be credited at the rate of $0.002 per kilovarhour for each kilovarhour
furnished by the Seller to the Company in excess of .62 x kwh. The kvarh meters
shall be adjusted to prevent reversal in the event the power factor is leading.

 

6.                                    This section intentionally left blank.

 

7.                                    The Seller shall deliver Energy under
Company Dispatch pursuant to a Legally Enforceable Obligation as follows:

 

a.                                     On-Peak Period. During the fourteen (14)
hour period from 7:00 a.m. to 9:00 p.m. each day, the Seller shall be obligated
to deliver Energy under the Company’s Dispatch at a rate equal to the Seller’s
Firm Capacity Obligation described in Section 3(a) of APPENDIX B of this
Contract.

 

b.                                    Off-Peak Period. During the ten (10) hour
period from midnight to 7:00 a.m. and 9:00 p.m. to midnight each day, the Seller
shall be obligated to deliver energy under the Company’s Dispatch at a rate not
greater than the Seller’s Firm Capacity Obligation described in Section 3(a) of
APPENDIX B of this Contract and not less than the Minimum Delivery Guarantee.

 

Page 4 of 9

--------------------------------------------------------------------------------


 

 

 

Exhibit A to the

Fifth Amendment

 

 

 

 

 

Appendix D

 

 

(Revised February 2011)

 

 

B.                                  CAPACITY PURCHASES BY THE COMPANY

 

1.                                    As compensation for providing the Firm
Capacity under Company Dispatch as described in Section 3(a) of APPENDIX B, the
Company will pay the Seller a capacity payment, payable monthly in accordance
with Article 6 of the New PPA, of one-twelfth (1/12) of the Annual Capacity
Payment Rate.

 

2.                                    The Capacity Payment Rate shall be:

 

a.                                     $4,000,000 per year for the first
twenty-five (25) MW of firm capacity under Company Dispatch as described in
Section 3 of APPENDIX B beginning on June 26, 1993; and subject to the sanction
provision of Section D.1. of APPENDIX D; and

 

b.                                    $504,750 per year for the next five (5) MW
of firm capacity under Company Dispatch above the first twenty-five (25) MW of
firm capacity in Subsection B.2.a. as described in Section 3 of APPENDIX B
beginning on the date of the fulfillment of the conditions precedent set forth
in Sections V.A. and V.B. of the Fourth Amendment; provided that the Seller has
satisfied the Acceptance Test requirement of Section I.B. of the Fourth
Amendment; and subject to the sanction provision of Section D.1. of APPENDIX D.
If the first year of operation for the additional five (5) MW of firm capacity
is a partial calendar year then the amount of the Capacity Payment ($504,750)
shall be prorated on a daily basis ($1,380 per day) from the date of the
fulfillment of the conditions precedent set forth in Sections V.A. and V.B. of
the Fourth Amendment through December 31 of that year (the 1996 capacity payment
rate is $1,380/day).

 

3.                                    The Company shall not be required to pay
any additional capacity payment for any additional power supplied by the Seller,
either at the Company’s or the Seller’s request.

 

4.                                    A failure by the Seller to provide the
required Firm Capacity to the Company shall result in the reduction in the
capacity payment due to the Seller from the Company in accordance with Section D
of APPENDIX D of this Contract. The Company shall not have any obligation to pay
capacity payments to the Seller for periods in excess of twenty-four hours in
which the Seller is

 

Page 5 of 9

--------------------------------------------------------------------------------


 

 

 

Exhibit A to the

Fifth Amendment

 

 

 

 

 

Appendix D

 

 

(Revised February 2011)

 

 

unable to fulfill its obligations under the Contract, including but not limited
to (i) circumstances which are subject to Section 15 of this Contract relating
to Force Majeure without fault, or (ii) for periods in which the Seller does not
fulfill its obligations under Section 3 of APPENDIX B of this Contract due to
the Seller’s “default,” as such term is defined in APPENDIX E of this Contract.

 

5.                                    If the Seller does not satisfy its firm
capacity obligations as described in Section 3 of APPENDIX B and Section C of
this APPENDIX D of this Contract, it shall pay sanctions as described in
Section D of this APPENDIX D.

 

C.                                 PERFORMANCE STANDARDS

 

1.                                    The Seller acknowledges and agrees that
the Seller’s Facility is expected to meet the following minimum standards for
satisfactory day-to-day performance during each contract year: (i) an On-peak
Availability (excluding the two annual two-week maintenance periods and downtime
due to a catastrophic equipment failure) of ninety-five percent (95%) or better;
(ii) not more than six (6) Plant Trips per year; and (iii) a forced outage rate
of five percent (5%) or less.

 

2.                                    The “On-peak Availability” of the Existing
Facility (in percent) is to be computed by adding the total on-peak Energy under
Company’s Dispatch subject to a Legally Enforceable Obligation available from
the Existing Facility during the contract year, and dividing by the product of
4,718 on-peak hours per forty-eight (48) week year (4,732 for leap years) times
the Firm Capacity Obligation (prorated on a daily basis, if necessary) and
multiplying the total by one-hundred percent (100%).

 

3.                                    “Catastrophic Equipment Failure” means a
sudden, unexpected failure of a major piece of equipment which (i) substantially
reduces or eliminates the capability of the Existing Facility to produce power,
(ii) is beyond the reasonable control of the Seller and could not have been
prevented by the exercise of due diligence by the Seller, and (iii) despite the
exercise of all reasonable efforts, requires more than sixty (60) days to
repair.

 

4.                                    “Plant Trip” means the sudden and
immediate removal of the Existing Facility from service as a result of an
immediate mechanical/electrical/hydraulic control system trip or operator
initiated trip/shutdown which requires the Company to take immediate steps to
place an unscheduled generator on line to make up for the loss of output of the
Existing Facility; provided, however, that a Plant Trip

 

Page 6 of 9

--------------------------------------------------------------------------------


 

 

 

Exhibit A to the

Fifth Amendment

 

 

 

 

 

Appendix D

 

 

(Revised February 2011)

 

 

shall not include: (i) any such removal which occurs within forty-eight (48)
hours of the time at which the Existing Facility is restarted following an
outage; (ii) trips caused or initiated by the Company; or (iii) trips occurring
during periods when the Seller has continued to furnish capacity to the Company
at the request of the Company’s Production Manager after the Seller has notified
the Company’s Production Manager that the Existing Facility is likely to trip.

 

5.                                    The “Forced Outage Rate” of the Existing
Facility during a contract year is to be computed by totaling the average
megawatts unavailable for service due to forced outages or deratings on an
hourly basis, multiplying the total by 100, and dividing by the product of 8,760
hours per year times the weighted average of the Seller’s firm capacity
obligation (prorated on a daily basis, if necessary).

 

D.                                 SANCTIONS

 

1.                                    The capacity payment is to be made on the
basis of the full availability of the Seller’s Firm Capacity Obligation. When
the Seller’s full Firm Capacity Obligation is not available, the Seller shall
pay the Company $0.0214 per on-peak hour for each kilowatt of deficiency based
on annual capacity payments of $504,750 and 4,718 on-peak hours in a year for
the first five (5) MW of deficiency and the Seller shall pay the Company $0.0339
per on-peak hour for each kilowatt of deficiency in excess of five (5) MW of
deficiency based on annual capacity payments of $4 million and 4,718 on-peak
hours in a year.

 

2.                                    For each contract year in which the
On-peak Availability of the Existing Facility is less than ninety-five (95)
percent, unless the shortfall is due to a catastrophic equipment failure, the
Seller shall pay $7,992 to the Company for each full percentage point of the
shortfall less than ninety-five (95) percent to and including eighty (80)
percent, and the Seller will pay $11,875 to the Company for each full percentage
point of the shortfall less than eighty (80) percent.

 

3.                                    For each Plant Trip in excess of six
(6) per contract year, the Seller shall pay $10,000 to the Company.

 

4.                                    The Company shall have the right to offset
any payment due from the Seller under this Section against any payments due to
the Seller.

 

5.                                    This Section intentionally left blank.

 

Page 7 of 9

--------------------------------------------------------------------------------


 

 

 

Exhibit A to the

Fifth Amendment

 

 

 

 

 

Appendix D

 

 

(Revised February 2011)

 

 

6.                                    Each Party may exercise whatever legal or
equitable remedies may be available to enforce the obligations of this Contract
in the event of a default by the other Party.

 

E.                                   FACILITIES USED TO PROVIDE ENERGY AND
CAPACITY

 

Provided that the New PPA is in effect and has not been terminated and/or the
Seller is not in default under the New PPA, the Seller may use the Expansion
Facility to partially supplement, from time to time, some of the Seller’s
obligations to provide energy and capacity under this Contract from the
Expansion Facility.  Notwithstanding anything to the contrary in this Contract,
the energy and capacity payments paid herein shall be limited to the extent the
Existing Facility and Expansion Facility producing such energy do not conform to
the following parameters:

 

1.                           The first (1st) twenty-five (25) MW on-peak block
and first (1st) twenty-two (22) MW off-peak block of energy shall be provided
from the Existing Facility under this Contract.  In no event shall the energy
from the Expansion Facility be paid for under the energy rates for this block of
energy in this Contract.  To the extent that the first (1st) twenty-five (25) MW
on-peak block and first (1st) twenty-two (22) MW off-peak block of energy is not
available from the Existing Facility, any obligation of the Company to take
energy under the first (1st) twenty-five (25) MW on-peak block and first (1st)
twenty-two (22) MW off-peak block shall be reduced accordingly.

 

2.                           The twenty-five to thirty (25-30) MW on-peak block
of energy and the twenty-two to twenty-seven (22-27) MW off-peak block of energy
may be provided by the Existing Facility and/or the Expansion Facility. 
Delivery of such energy shall be paid for as provided under this Contract.

 

3.                           The off-peak energy above twenty-seven (27) MW and
on-peak energy above thirty (30) MW will be paid for as set forth in the New
PPA.

 

4.                           Example - If the Seller provides twenty-one (21) MW
from its Existing Facility and eight (8) MW from its Expansion Facility on-peak
(total of twenty-nine (29) MW), then the Energy payments would be calculated as
follows:

 

a.                  twenty-one (21) MW would be priced at the first (1st)
twenty-five (25) MW block (based on avoided cost and minimum rate),

 

b.                 five (5) MW would be priced at the twenty-five to thirty
(25-30) MW block (11.8 cents/kWh, escalated), and

 

Page 8 of 9

--------------------------------------------------------------------------------


 

 

 

Exhibit A to the

Fifth Amendment

 

 

 

 

 

Appendix D

 

 

(Revised February 2011)

 

 

c.                  three (3) MW would be priced at the thirty to thirty-eight
(30-38) MW block under the New PPA.

 

5.                           Capacity payments from the first thirty (30) MW
from the Facility will be paid as provided in this Contract.  Any Firm Capacity
provided above thirty (30) MW will be paid as provided in the New PPA.

 

Page 9 of 9

--------------------------------------------------------------------------------


 

 

 

Exhibit B to the

Fifth Amendment

 

 

 

 

 

Appendix F

 

 

(Revised February 2011)

 

 

APPENDIX F

 

DEFINITIONS

 

1.         Allowed Capacity:  The maximum Capacity agreed upon between the
Company and the Seller that may be delivered to the Company at any one time by
the Seller, unless the Company requests otherwise, which shall be thirty
megawatts (30 MW).

 

2.         As-Available Energy:  Energy provided to the Company on an
unscheduled basis as it becomes available, rather than at prearranged times and
in prearranged amounts, and which is not subject to a Legally Enforceable
Obligation.

 

3.         Avoided Energy Costs:  The energy costs that the Company avoids by
purchasing Energy from the Seller, as defined in and calculated in accordance
with the PUC’s Standards.

 

4.         Capacity:  Electric power expressed in kilowatts or megawatts.

 

5.         Company’s Dispatch:  The Company’s sole and absolute right to
control, from moment to moment, through supervisory equipment, or otherwise, and
in accordance with good engineering practice in the electric utility industry,
the rate of delivery of Energy offered by the Seller to the Company.

 

6.         Company’s Fuel Adjustment Clause:  The provision in the Company’s
rate schedules that allows the Company to pass through to its customers the
Company’s costs of fuel and purchased power.

 

7.         Company’s System:  The electric system owned and operated by the
Company on the Island of Hawaii consisting of power plants, transmission and
distribution lines, and related equipment for the production and delivery of
electric power to the public.

 

8.         Company’s System Load Dispatcher:  The authorized representative of
the Company who is responsible for carrying out the Company’s Dispatch.

 

9.         Commercial Operation:  For the first twenty-five (25) megawatts of
Capacity, Commercial Operation is the date (June 26, 1993) on which the Seller’s
Facility was deemed by the Seller to be capable of reliable delivery of firm
capacity.  For the additional five (5) megawatts of capacity delivered under the
Fourth Amendment, Commercial Operation is the date on which the Seller’s
Facility is deemed by the Seller to be capable of reliable delivery of an
additional five (5) megawatts of firm capacity after the successful completion
of the 100 hour Acceptance Test as stated in the Fourth Amendment.

 

10.       Energy:  Electric power expressed in kilowatthours.

 

11.       Energy Cost Adjustment Clause:  Same as the Company’s Fuel Adjustment
Clause.

 

Page 1 of 3

--------------------------------------------------------------------------------


 

 

 

Exhibit B to the

Fifth Amendment

 

 

 

 

 

Appendix F

 

 

(Revised February 2011)

 

 

12.       Existing Facility:  Same meaning as the Seller’s Facility.

 

13.       Expansion Facility:  All real estate, fixtures and property owned,
controlled, operated or managed by the Seller in connection with, or to
facilitate, the production, generation, transmission, delivery or furnishing of
electricity by the Seller to the Company and required to interconnect with the
Company’s System over and above the Seller’s Facility including, without
limitation, two (2) eight (8) MW Ormat Energy Converter units with a gross
megawatt output (normal operations) of thirteen (13) MW (the nameplate rating of
the two new units is sixteen (16) MW total, while the nominal gross output is
thirteen (13) MW total) to produce an additional eight (8) MW of energy above
the thirty (30) MW required from the Existing Facility; except the Seller’s
geothermal wellfield, pipelines, and other equipment located upstream from the
Seller’s power plant.

 

14.       Facility:  Existing Facility and Expansion Facility.

 

15.       Firm Capacity:  Thirty megawatts (30 MW) of reliable electrical
Capacity and 18,600 kvar of reactive which the Seller has agreed to make
available to HELCO from the Seller’s Facility at the Point of Interconnection
under the Company’s Dispatch.

 

16.       Firm Capacity Obligation:  The Seller’s Legally Enforceable Obligation
to provide Firm Capacity as described in Section 3(a) of APPENDIX B of this
Contract.

 

17.       Fourth Amendment:  That certain PERFORMANCE AGREEMENT AND FOURTH
AMENDMENT TO THE PURCHASE POWER CONTRACT DATED MARCH 24, 1986 AS AMENDED dated
February 12, 1996, by and between Hawaii Electric Light Company, Inc. and Puna
Geothermal Venture.

 

18.       Fifth Amendment:  That certain FIFTH AMENDMENT TO THE PURCHASE POWER
CONTRACT FOR UNSCHEDULED ENERGY MADE AVAILABLE FROM A QUALIFYING FACILITY DATED
MARCH 24, 1986 AS AMENDED, by and between Hawaii Electric Light Company, Inc.
and Puna Geothermal Venture.

 

19.       Interconnection Facilities:  The equipment and devices required to
permit the Seller’s power plant to operate in parallel with and deliver electric
power to the Company’s System, such as, but not limited to, transmission lines,
transformers, switches, and circuit breakers.

 

20.       Legally Enforceable Obligation:  A binding commitment to supply Energy
or Capacity at prearranged times and in prearranged amounts under the Company’s
Dispatch, with sanctions for noncompliance.

 

21.       New PPA:  A new purchase power agreement for the additional eight
(8) megawatts of firm capacity and energy produced by the Expansion Facility
entered into by the Parties immediately after the Fifth Amendment.

 

Page 2 of 3

--------------------------------------------------------------------------------


 

 

 

Exhibit B to the

Fifth Amendment

 

 

 

 

 

Appendix F

 

 

(Revised February 2011)

 

 

22.       Operational Date:  The date(s) on which the respective generating
units of the Seller’s Facility and Expansion Facility, as the case may be, are
projected for planning purposes to begin parallel operation with the Company’s
System.

 

23.       Point of Interconnection:  The point of delivery of Energy and/or
Capacity supplied by the Seller to the Company where the Seller’s Facility
interconnects with the Company’s System.

 

24.       PUC’s Standards: Standards for Small Power Production and Cogeneration
in the State of Hawaii, issued by the Hawaii Public Utilities Commission,
Chapter 74 of Title 6, Hawaii Administrative Rules, currently in effect and as
may be amended from time to time.

 

25.       Seller’s Facility:  All real estate, fixtures and property owned,
controlled, operated or managed by the Seller in connection with, or to
facilitate, the production, generation, transmission, delivery or furnishing of
up to thirty (30) MW of electricity by the Seller to the Company and required to
interconnect with the Company’s System, except the Seller’s geothermal
wellfield, pipelines, and other equipment located upstream from the Seller’s
power plant.

 

Page 3 of 3

--------------------------------------------------------------------------------